DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is in response to the application filed 01/18/2019.  Claims 1-21 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. § 103 as being obvious over Self-Driving Safety Report 2018, NVIDA (“NVIDA Report”) in view of Fujita US 2017/0322557 A1 (“Fujita”) and Hilligardt et al. US 2019/0300007 A1 (“Hilligardt”).

	As per Claim 1: NVIDA Report discloses [a] computer-implemented method of safely navigating an autonomous driving vehicle (ADV) comprising:
	determining a route to navigate the ADV based at least in part upon localizing the ADV in a high-definition (HD) map in view of one or more objects surrounding the ADV [at least see NVIDA Report pp. 4 (How Does an Autonomous Vehicle Work), 6 (Drive AV, Drive Hyperion), 7 (NVIDIA Drive Perception Infrastructure), 17 (Software), 18 (mapping) disclosing fully autonomous vehicle (AV) can drive on its own through a combination of functionalities: perception, sensor fusion, localization to a high-definition map, path planning, and actuation. Cameras, radar, and lidar sensors let the vehicle see the 360-degree world around it, detecting traffic signals, pedestrians, vehicles, infrastructure, and other vital information.  An on-board AI supercomputer interprets that data in real-time and combines it with cloud-based, high-definition mapping systems to safely navigate an optimal route, and disclosing A robust mapping and localization process allows a self-driving vehicle to localize itself with precision, discern potential hazards, and then determine exactly where it can safely drive.].
	NVIDA Report does not specifically disclose determining an effective sensor coverage area of each of a plurality of sensors of the ADV; 
defining one or more safe drivable areas, based at least in part on the route and the effective sensor coverage area of each of the plurality of sensors of the ADV.
	However, Fuji teaches determining an effective sensor coverage area of each of a plurality of sensors of the ADV [at least see Fuji FIG. 3; ¶¶ 20, 46-60, 97 which teaches calculating the necessary recognition distance to a feature based on vehicle speed and determining whether the feature is located outside the detection range of the sensor wherein the sensor includes cameras, millimeter-wave devices, and radars];
defining one or more safe drivable areas, based at least in part on the route and the effective sensor coverage area of each of the plurality of sensors of the ADV [at least see Fuji FIG. 3; ¶¶ 61, 69, 97 which teaches determining that the recognition of the feature is difficult and avoidance location setting unit that sets the location at which the recognition of a feature is determined to be difficult, as an avoidance location].

NVIDA Report does not specifically disclose monitoring the effective sensor coverage area of each of the sensors, while navigating of the ADV along the route in response to a plurality of navigation control inputs from an ADV navigation system; and
modifying one or more of the plurality of navigation control inputs in response to determining that a safety action is required based on monitoring the effective sensor coverage area.
However, Hillgardt teaches monitoring the effective sensor coverage area of each of the sensors, while navigating of the ADV along the route in response to a plurality of navigation control inputs from an ADV navigation system [at least see Hilligardt FIG. 8; ¶¶ 116-118 which teaches operations for an automated vehicle stop operation during autonomous driving which includes detecting the malfunctioning of one or more components such as one or more vehicle sensors]; and
modifying one or more of the plurality of navigation control inputs in response to determining that a safety action is required based on monitoring the effective sensor coverage area [at least see at least see Hilligardt FIG. 8; ¶¶ 116-118 which teaches initiating an automatic stop operation when one or more of the vehicle sensors or power sources fail or become compromised in a manner that inhibits vehicle safe operation].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving vehicle disclosed in NVIDA Report to add the safety feature of causing the autonomous vehicle to travel to an 

	As per Claim 4: NVIDA Report in combination with Fuji and Hillgardt discloses [t]he method of claim 1, and NVIDA Report further discloses further comprising, in response to determining that a safety action is not required [at least see NVIDA Report pp. 1, 9, 11 disclosing “The underlying principle for safety is to introduce redundancy and diversity into the system.  NVIDIA applies this principle when architecting processors and computing platforms, designing algorithms for driving and mapping, and integrating sensors into the vehicle.  We address safety at every phase of AV development and design in the computational requirements to achieve the highest quality levels.”; disclosing Pillar 4 “Autonomous vehicles must be able to operate safely, even when a system fails; disclosing a fallback strategy that allows the driver to take control or allows the vehicle to return to a minimal risk position], executing the plurality of control inputs to navigate the ADV along the route [at least see NVIDA Report pp. 4, 17 disclosing An on-board AI supercomputer interprets that data in real-time and combines it with cloud-based, high-definition mapping systems to safely navigate an optimal route and further discloses a Planning module uses this information to determine and score a set of trajectories and determine the best route wherein the Vehicle Dynamics Control module can then transform the chosen path into vehicle actuation.].

	As per Claim 5: NVIDA Report in combination with Fuji and Hillgardt discloses [t]he method of claim 1, and Fuji further discloses wherein defining safe drivable areas further comprises: 
identifying a plurality of objects representing obstacles to the ADV along the route [at least see Fuji FIGS. 3; 6; ¶¶ 41-42, 87 which teaches calculating a travel route to a destination and acquiring feature information]; generating a plurality of safety critical objects surrounding the ADV, based at least in part on the plurality of objects and the effective sensor coverage area of each of the plurality of sensors of the ADV [at least see Fuji FIGS. 3; 6; ¶¶ 46, 60, 87 which teaches specifies a feature regarding traffic rules on the traffic route from the feature information to include traffic signals at each intersection on the travel route, then determining whether the feature is within or outside sensor detection range based on the necessary recognition distance], and;
	determining a plurality of safe areas to navigate the ADV taking into account the list of safety-critical objects [at least see Fuji FIGS. 3; 6; ¶¶ 69-70 which teaches when a feature exists outside the detection range of the sensor set an avoidance location and calculate a travel route that does not include said avoidance location].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving vehicle disclosed in NVIDA Report to add the safety feature of Fuji to avoid locations where the vehicle sensors are unable to detect features based on the predicted vehicle speed in order to improve road safety be ensuring that autonomous driving vehicle do not travel in areas where the sensor on the vehicle cannot properly detect traffic signals or other obstacles.

	As per Claim 6: NVIDA Report in combination with Fuji and Hillgardt discloses [t]he method of claim 1, and Hillgardt further discloses wherein the safe drivable areas comprise areas that are in addition to areas considered by an ADV planning module when generating the route [at least see Hillgardt FIG. 9; ¶¶ 129-132 which teaches operating a vehicle in a degraded driving mode, determining a maneuver to be one or more second maneuvers toward a destination that is different than the desired stop location.].


	As per Claim 7: NVIDA Report in combination with Fuji and Hillgardt discloses [t]he method of claim 1, and Hillgardt further discloses, wherein modifying one or more of the plurality of navigation control inputs comprises generating control inputs to perform one of:
	navigating to one of the safe drivable areas and stopping the ADV; or stopping the ADV [at least see at least see Hilligardt FIG. 8; ¶¶ 116-118 which teaches initiating an automatic stop operation when one or more of the vehicle sensors or power sources fail or become compromised in a manner that inhibits vehicle safe operation].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving vehicle disclosed in NVIDA Report to add the safety feature of causing the autonomous vehicle to travel to an alternative location when one or more sensors malfunctions in order to improve safety and provide drivers on the road with a sense of security by causing the vehicle to stop operation when there is a malfunction which may interfere with the autonomous obstacle detection or localization of the vehicle.

	As per Claims 8 and 15:  Claim 8, a non-transitory machine-readable medium claim and claim 15, a system claim include limitations analogous to claim 1.  For the reasons given with 

	As per Claims 11-14 and 18-21:  These claims recite limitations analogous to the limitations set forth in claims 4-7.  For the reasons given with regards to claims 4-7, claims 11-14 and 18-21 are also rejected under 35 U.S.C. § 103 as being obvious over NVIDA Report in view of Fujita and Hilligardt. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being obvious over NVIDA Report in view of Fujita and Hilligardt as applied to Claims 1, 8, and 15 respectively and further in view of Otaki et al. US 2019/0072674 A1 (“Otaki”).
	
As per Claim 2: NVIDA Report in combination with Fuji and Hillgardt discloses [t]he method of claim 1, but NVIDA Report does not specifically disclose wherein modifying one or more of the plurality of navigation control inputs comprises:
	determining that a localization system of the ADV navigation system fails to correctly locate the ADV within the HD map; and modifying one or more control inputs to stop the ADV.
	However, Otaki teaches these limitation [at least see Otaki FIGS. 3-4, 8; ¶¶ 52-55 which discloses “[i]f an error (deviation) of the positions between the position of the candidate object on the map and the position of the object on the map is large based on the result of collation performed by the host vehicle position estimation unit 14, the autonomous driving ECU 50 may change the processing of the autonomous driving ECU 50.  For example, if the error of the positions between the position of the candidate object on the map and the position of the object on the map is larger than the predetermined threshold value, the autonomous driving ECU 50 may change the travel plan such that the moving speed is decreased.  In addition, if the error of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving vehicle disclosed in NVIDA Report to add the safety feature taught by Otaki to improve safety and provide drivers on the road with a sense of security by causing an autonomous vehicle to stop operation when there is a malfunction and the autonomous vehicle cannot correctly determine its location which will adversely affect its ability to operate and properly navigate the route to the destination.

As per Claims 9 and 16:  These claims recite limitations analogous to the limitations set forth in claim 2.  For the reasons given with regards to claim 2, claims 9 and 16 are also rejected under 35 U.S.C. § 103 as being obvious over NVIDA Report in view of Fujita and Hilligardt and further in view of Otaki.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being obvious over NVIDA Report in view of Fujita and Hilligardt as applied to Claims 1, 8, and 15 respectively and further in view of Miyake US 2018/0039267 A1 (“Miyake”).

	As per Claim 3: NVIDA Report in combination with Fuji and Hillgardt discloses [t]he method of claim 1, but NVIDA Report does not specifically disclose wherein modifying one or more of the plurality of navigation control inputs comprises:
	determining that an effective sensor coverage area of a sensor in a perception system of the ADV navigation system is too small for a current speed of the ADV [at least see Miyake Abstract; ¶¶ 3-7, 9 determining a blind area around a car body not covered by the surrounding information acquisition sensor]; and 
reducing a throttle input, and/or increasing a braking input, of the plurality of navigation control inputs, to reduce the current speed of the ADV [at least see Miyake FIG. 6; ¶¶ 9, which teaches when the autonomous travelling apparatus travels in the undetectable area (blind area) at a start of travel, the control unit controls the autonomous travelling apparatus so as to travel at a predetermined speed lower than a preset normal speed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving vehicle disclosed in NVIDA Report to add the safety feature taught by Miyake to reduce the speed of the vehicle when sensors are unable to obstacles because of blind spots in order to prevent collisions and provide the autonomous vehicle the necessary time period and distance to stop when it discovers an object or obstacle that was previous hidden for its sensors.

As per Claims 10 and 17:  These claims recite limitations analogous to the limitations set forth in claim 3.  For the reasons given with regards to claim 3, claims 10 and 17 are rejected under 35 U.S.C. § 103 as being obvious over NVIDA Report in view of Fujita and Hilligardt and further in view of Miyake.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P MAHNE/Primary Examiner, Art Unit 3668